DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2001008191A in view of JP2000148972 (Reference in IDS).


	

	Regarding Claim 1, JP2001008191 teaches an object detection apparatus (Fig. 1 and Para 11,  microphone 10, the voice information detecting unit 12, the azimuth information detecting unit 14, the camera 16, the face detecting unit 18, the speaker determining unit 20, the camera control unit 22) comprising:
	a camera (Para 11 and Fig. 1 camera 16) configured to capture an image (Para 25, face image captured by the camera) of an object (Para 25, face image is an object); one or more of sensor devices (Fig. 1 and Para 11, the voice information detecting unit 12 refer to as sensor device), each of the one or more of sensor devices being configured to detect an environmental change (Para 23-24, if it is determined that there is a voice input to the microphone 10 i.e., sensor device detect environment change, the camera is pointed in that direction); and 
	a processor (Para 28, computer that inherently has a processor) configured to
	execute a determining process (Para 15, determine if there is a voice input to the microphone 10 S10) that includes, in a case where any one of the one or more of sensor devices detects an environmental change (Para 16, Step 12 and 13, the camera is directed in the direction i.e., environmental change based on voice input), 
	detecting a search starting point of the object (Para 18, detect whether or not there is a face image on the image captured by the camera where camera tries to detect a face region i.e., search starting point of the object) based on at least one of 

	the search starting point corresponding to a direction toward which the camera is turned (Para 18, it is detected whether or not there is a face image in the video taken by the camera. If the face area is not detected in step 16, the process proceeds to step 17, where the next search direction is determined, and the camera is pointed in that direction i.e., the search starting point corresponding to a direction toward which the camera is turned on. In step 18, the value of the counter is increased by one, and return to step 15. When the face image is detected, or when the counter becomes larger than a preset value i.e., a time corresponding to the detection and detection information from the sensor device, here, 5, the process is terminated. In the above example, the direction of the camera is changed in the order of up, down, left, and right as a search direction when a face image is not detected, but the face image is detected by capturing a wide range by lowering the zoom ratio of the camera)
	wherein the determining process is configured to determine the direction toward which the camera is to be turned (Para 18, the camera is pointed in that direction) based on the reference information (Para 23 and 24, if there is an audio input, the direction of the speaker is estimated from the audio information and the direction of the camera is directed in that direction).
	JP2001008191 teaches when the object is detected, the entry including at least one of the time and the detection information and a direction in which the object is detected (Para 18) but does not specifically teaches execute an entry registering process.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of JP2001008191 with the method of JP2000148972 so as to provide a photographing direction moving mechanism for moving the photographing field of view of the camera within the monitoring area (See JP2000148972 Para 2).
	Regarding Claim 2, JP2001008191 teaches wherein the processor is configured to execute a search control process that includes starting a search for an object from the determined search starting point (Para 18).
	Regarding Claim 3, JP2001008191 does not specifically teaches wherein the processor is configured to execute an entry extracting process that includes categorizing a plurality of the entries registered with the reference information into a plurality of groups based on at least one of the time and the detection information, and
identifying a group corresponding to at least one of the time and the detection information from the plurality of groups, and wherein the determining process is configured to determine the direction toward which the camera is to be turned based on information on the direction included in the identified group.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of JP2001008191 with the method of JP2000148972 so as to provide a photographing direction moving mechanism for moving the photographing field of view of the camera within the monitoring area (See JP2000148972 Para 2).
	Regarding Claim 6 and 7, it has been rejected for the same reasons as claim 1.
	
Allowable Subject Matter
4 in combination of 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the processor is configured to execute a direction categorizing process that includes direction information pieces included in the identified group into a predetermined plurality of direction ranges, and wherein the direction determining process is configured to determine a direction range having the highest number of categorized entries from the plurality of direction ranges; and wherein the determining process is configured to determine the direction toward which the camera is to be turned by analyzing information registered with the reference information by using a machine learning algorithm”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill et al. Patent No. US 10853757 B1 - Video for real-time confirmation in package tracking systems
Kusens Pub. No. US 20180068545 A1 - Method for Determining Whether an Individual Enters a Prescribed Virtual Zone Using Skeletal Tracking and 3D Blob Detection

Siminoff et al. Pub. No. US 20170251173 A1 - Sharing Video Footage from Audio/Video Recording and Communication Devices
Barnal et al. Pub. No. US 20170169297 A1 - COMPUTER-VISION-BASED GROUP IDENTIFICATION
Geng Pub. No. US 20030071891 A1 - Video surveillance system for aircraft carriers, has host computer that controls higher-resolution camera based on image obtained from omni-directional camera
An Imaging Sensor-Aided Vision Navigation Approach that Uses a Geo-Referenced Image Database – 2015
Where is That Car Parked? A Wireless Sensor Network-Based Approach to Detect Car Positions – 2014

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647